COLEMAN, J.
Appellee, as the owner of a judgment against the appellant, upon which execution issued and returned “no property found,” filed the present bill uuder sections 819-821 of the Code of 1896 for a discovery. In the case of Drennen v. Alabama Nat. Bank, 117 Ala. 320, we had occasion to consider a bill in every essential particular similar to the one under consideration, and held that it contained equity and was sufficient under the statute. The authorities are cited in the case. The demurrer in the appeal before us, as in that case, goes to the bill as a whole, and was properly overruled. When one of the grounds of a demurrer applies only to a part of a bill, it should be taken to such particular part, and should not be directed against the bill as a whole. Some of the grounds of the demurrer assigned are not borne out by the averments of the bill.
*92It is insisted that the seventh interrogatory of the bill propounded to the respondent is impertinent and illegal. If the interrogatory be objectionable for the reason assigned, the objection is not available by demurrer to the bill as a whole. We are of opinion that the purpose of the interrogatory is not to intercept the salary of a public officer, as argued by counsel, under the case of Pruitt v. Armstrong, 56 Ala. 306, but to discover whether, after receiving the salary, the same has been invested, and if so in- what property and in whose name it is held. We find no error in the record.
Affirmed.